Citation Nr: 1041859	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic urological 
disorder, claimed as a residual of urinary tract infections.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1964 to October 1966.  

This matter initially comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for a urological 
disorder (claimed as residuals of urinary tract infections) and 
for bilateral hearing loss.  The Veteran initiated an appeal of 
that decision by filing a Notice of Disagreement (NOD) in March 
2006.  After a Statement of the Case (SOC) was issued in January 
2007, the Veteran perfected the appeal by filing VA Form 9, 
Appeal to the Board, later that month.  

In a December 2007 rating decision, the RO granted service 
connectionr: for bilateral hearing loss, evaluated as 
noncompensable, effective from May 31, 2005; and for bilateral 
tinnitus, evaluated as 10 percent disabling, effective from  
April 3, 2007.  The grant of service connection for bilateral 
hearing loss was a complete grant of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On at least one occasion during service the Veteran contracted a 
sexually transmitted disease which resolved without chronic 
residual disability; and current urinary complaints are not 
corroborated by clinically identifiable urological pathology and 
are unrelated to the inservice complaints decades earlier. 


CONCLUSION OF LAW

A chronic urological disorder, claimed as a residual of urinary 
tract infections, was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
VCAA notice is intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter 
dated in June 2005.  This letter informed the Veteran of the 
types of information and evidence not of record needed to 
substantiate a claim of service connection, namely, evidence of 
an injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during service.  
It also notified him of the division of responsibility between 
the Veteran and VA for obtaining that evidence; specifically, 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical records 
on his behalf.  In June 2006, VA provided the Veteran notice 
pertinent to the downstream disability rating and effective date 
elements of a claim for service connection, as required by 
Dingess.  The Veteran was furnished a SOC in January 2007, and a 
Supplemental SOCase in December 2007.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed.Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004).  Accordingly, any defect as to the 
notice and timing was remedied and thus results in no prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim. 

The Veteran's service treatment records (STRs) have been obtained 
and are on file, as are his VA medical records.  He declined the 
opportunity to testify at a personal hearing.  The RO has also 
obtained private clinical records.  He was afforded a VA 
examination for the purpose of determining whether his claimed 
condition was related to his military service, including multiple 
inservice infections of a sexually transmitted disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006) and 
Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  The VA 
examination report and the private and VA medical records may be 
accepted as adequate reports of examination of the Veteran, 
because collectively they provide evidentiary information that 
speaks directly to the Veteran's subjective complaints, the 
objective findings found on evaluation, diagnostic testing and 
assessment, and a medical opinion.  38 C.F.R. § 3.326 (2010).  As 
there is no indication that the Veteran was unaware of what was 
needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.

Background

The Veteran's service records show that his only overseas 
military service was in Germany. 

The October 1964 examination for service entrance was negative 
for pertinent signs, symptoms, complaints or history of a 
urological disorder or symptoms thereof.  

The Veteran was given multiple urinalyses during service.  A 
report of one such laboratory test reflects that he had 
gonorrhea. 

The July 1966 examination for service entrance was negative for a 
urological disorder or symptoms thereof.  In an adjunct medical 
history questionnaire the Veteran reported not having or having 
had frequent or painful urination, kidney stone or blood in his 
urine, or sugar or albumin in his urine. 

Private clinical records show that in 1998 it was noted that the 
Veteran had no history of diabetes.  In 1999 he had multiple 
urinary complaints, including urinary frequency and nocturia. 

In a VA Form 21-4138, Statement in Support of Claim, in May 2005 
the Veteran reported having contracted "VD" several times 
during service when in Germany.  He stated that he informally had 
been told by military medical personnel that he would have 
urological problems due to these infections.  He now had an 
elevated PSA level and VA physicians now suspected that he had 
the beginnings of prostate cancer.  In the Veteran's 2006 NOD he 
reported that he had contracted VD during service in Germany at 
least 10 times and had been treated by military personnel. He had 
been given both injections and prescribed medications.  

VA treatment records show that in May 2005 the Veteran's urine 
test was significant for a bladder infection.  He was to be given 
antibiotics.  In June 2005 it was noted that he had an elevated 
"PSA".  He reported still having a urinary infection despite 
having taken antibiotics. The assessments included diabetes and 
an elevated PSA.  

On official VA examination in September 2007 the Veteran reported 
having had urinary frequency and incontinence since 1965.  After 
a physical examination it was noted that a urinalysis was 
negative.  With respect to a diagnosis it was commented that as 
to the claimed condition of urinary tract infection with 
increased urinary frequency, there was no diagnosis because there 
was no pathology.  It was commented that the Veteran now had a 
complaint of urinary tract infections and urinary incontinency.  
He had a history of contracting gonorrhea during service.  The 
examiner was unable to find evidence of urinary frequency or 
infection on the current examination or current blood work.  As 
to the Veteran's current complaints of urinary frequency and 
incontinence being related to multiple gonorrhea infections, this 
was not something that the examiner could correlate. The examiner 
had not found any evidence to suggest that multiple treatments 
for sexually transmitted disease 40 years ago would cause the 
Veteran's current complaints.  Nor could the examiner document a 
treated infection.  It was observed that the Veteran currently 
had an elevated sugar level and that he had a diagnosis of 
diabetes.  It was noted that diabetes could cause urinary 
frequency.  It was further noted that the Veteran had an elevated 
PSA level and this too could be the cause of his urinary 
frequency and incontinence.  The examiner felt that the claimed 
condition was not caused by or the result of the gonorrhea 
infections for which the Veteran was treated during service in 
the 1960s.  It was felt that the Veteran had two other diagnoses, 
diabetes and elevated PSA, that would correlate with the 
complaints. 



Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

It is undisputed that the Veteran was treated for a sexually 
transmitted disease (STD) during active service, i.e., gonorrhea, 
which by his admission was treated with antibiotics.  
Nevertheless, a physical examination at service discharge did not 
reveal any ongoing disease or chronic residuals of gonorrhea nor 
were there any urological complaints.  

It is also clear that the Veteran now has urinary complaints and 
has had a postservice bladder infection, in addition to diabetes 
which is of postservice origin and an elevated PSA level.  PSA is 
prostate specific antigen.  Green v. Nicholson, No. 03-1935, slip 
op. at 1 (U.S. Vet. App. Nov. 17, 2006) (nonprecedential 
memorandum decision) (cited as 21 Vet.App. 512 (Table); 2006 WL 
3438028 (Vet.App.).  Thus, there is an indication of prostatic 
dysfunction which is also shown not to be of other than 
postservice origin.  

The question remains as to whether the current urinary complaints 
are due to the inservice STD.  This can be shown by establishing 
continuity of symptomatology, such as the history recently 
related at the time of the 2007 official examination.  

The Board must assess the competency and credibility of the 
Veteran's lay statements regarding continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. 
§ 3.159(a)(1) and (2) defining, respectively, competent medical 
and lay evidence.  Where the determinative issue involves 
causation or a diagnosis, there must be competent evidence and, 
generally, lay statements are not competent evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, lay evidence can be 
competent to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), or (2) the layperson is reporting a contemporaneous medical 
diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
when the underlying medical nature of evidence has been 
significantly diluted, as in the connection between a lay account 
of past medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, information simply recorded by a 
medical examiner and unenhanced by any additional medical 
comment, and thus not adding any medico-evidentiary value to the 
lay history through medical expertise, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

In the first circumstance, there is a two-step analysis, the 
first step is the analysis of the competence of the evidence and 
the second is an analysis of the credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for 
publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the symptoms of the claimed disability are 
simple and capable of lay observation.  If so, then lay evidence 
thereof is not a medical determination requiring medical 
evidence; rather, continuity of symptomatology can be established 
by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  If lay evidence is 
competent, then the second step is to assess credibility by 
weighing the pertinent lay evidence against the other evidence-
including inservice records documenting inservice injury or 
disability, if any.  Robinson, Id.  The credibility of lay 
statements may not be refuted solely by the absence of 
corroborating medical evidence, but this is a factor.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence 
concerning continuity of symptoms after service, if credible, may 
be competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in recollecting 
events attested to, prior conflicting statements, consistency 
with other statements and evidence, internal consistency, facial 
plausibility, bias, self-interest, the earliest time at which 
corroborating lay or medical evidence is first shown, and 
statements given during treatment (which are usually given 
greater probative weight, particularly if close in time to the 
onset thereof).  

The recent VA examiner opined that there was no current chronic 
urological disorder, i.e., no pathology of the urology system, 
but that the Veteran's current urinary complaints were unrelated 
to his inservice STD decades early.  It was stated that this 
conclusion was reached, at least in part, because of the passage 
of time without corroborating evidence of pathology or symptoms.  
As noted above, the absence of corroborating medical evidence of 
continuous postservice symptoms is only one factor, and may not 
be the determinative factor, in assessing credibility.  

With respect to the Veteran's complaints, first elicited many 
years after service discharge and no earlier than the filing of 
his 2005 claim for service connection, of having had continuous 
postservice urinary symptoms as establishing continuity of 
symptomatology and, thus, a nexus between current urinary 
symptoms and his inservice STDs, a layperson is competent to 
testify as to observable symptoms, e.g., the urinary symptoms to 
which the Veteran has attested.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Thus, the Veteran is competent to attest 
to such symptoms personally experienced during or after military 
service.  However, a layperson is generally not competent to 
attest that what was experienced inservice caused the symptoms to 
which he is competent to attest when the disability is not 
clinically shown to have manifested until years after service, 
particularly when there are other alternative reasons for the 
cause of his symptoms (in this case diabetes and prostate 
pathology).  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  
In other words, evidence of medical causation of symptoms in some 
cases, such as this, requires competent medical evidence.  This 
is because a lay person is not qualified to render a medical 
opinion as to diagnosis or medical causation.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  A diagnosis requires the application 
of medical expertise to facts, including a description of history 
and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  
Therefore, competent medical evidence is necessary to establish 
this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and not 
simply a showing of continuity of symptoms, is needed to provide 
a nexus between the veteran's in-service symptoms and the 
currently diagnosed disabilities).  

In this case, the postservice clinical evidence shows that while 
in 1998 it was noted that the Veteran had no history of diabetes, 
there is no corroborating evidence of postservice urinary 
complaints until 1999.  The private clinical records do not show 
that in 1999 the Veteran related these urinary complaints to his 
inservice STDs.  Rather, it was not until 2005, when he had a 
postservice bladder infection and elevated PSA level, and had by 
that time also developed diabetes, that he first related his 
current urinary symptoms to his inservice STDs.  

Accordingly, because of the lapse of time in recollecting the 
events of the urinary symptoms after service, the absence of 
corroborating medical evidence, and the fact that only recently 
has there been corroborating evidence of urinary symptoms, little 
probative value can be given to his recently related statements 
and histories for the purpose of establishing continuity of 
symptomatology.  Also, the Board observes that the Veteran offers 
no rationale for why, if he indeed did have continuous 
postservice urinary symptoms, he did not seek treatment prior to 
1999.  

As to the second and third circumstances, delineated in Jandreau, 
Id., when lay evidence may establish a diagnosis, the Veteran has 
not reported that was given a diagnosis during service of any 
chronic urological disorder (the 2nd circumstance under 
Jandreau).  His recently related history of having been told 
during service that he would subsequently have urinary problems 
or pathology does not rise to the level of his having been given 
a diagnosis of a chronic urological disorder.  Nor has he 
described symptoms supported by a later diagnosis of inservice 
incurrence of a chronic urological disorder, by a medical 
professional (the 3rd circumstance under Jandreau).  

Also, the recent VA examiner opined that after several decades 
the Veteran's current urinary complaints were not due to his 
inservice STDs and his current urinary complaints were more 
likely due to his postservice diabetes or possible prostate 
pathology.  As to this, the Board must consider only independent 
medical evidence to support the findings rather than provide a 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other 
medical opinion addressing the question of the etiology of the 
Veteran's current urinary symptoms.  

Thus, the Board concludes that the Veteran's current urinary 
symptoms are not of service origin and that a current chronic 
urological disorders is not shown and the current urinary 
complaints are unrelated to any inservice STDs. 

Accordingly, service connection for a chronic urological 
disorder, claimed as a residual of urinary tract infections, is 
not warranted.  Since, for these reasons, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for a chronic urological disorder, claimed as 
a residual of urinary tract infections, is denied.  


REMAND

In a December 2007 rating decision, the RO granted the Veteran's 
claim seeking entitlement to service connection for bilateral 
hearing loss and assigned an initial noncompensable rating.  In 
March 2008, the Veteran submitted a statement that expressed his 
satisfaction with the award of "service connection," but also 
specifically disagreed with the initial "zero" percent rating 
assigned, for the (now) service-connected bilateral hearing loss.  
Thus, the March 2008 statement should have been acknowledged and 
addressed as a valid and timely filed notice of disagreement 
(NOD) as to the initial noncompensable rating assigned for 
bilateral hearing loss.  However, the Veteran has not been 
furnished a SOC that addresses this discrete issue.

By filing an NOD, the Veteran has initiated appellate review of 
this issue.  The next step in the appellate process is for the RO 
to issue to the Veteran and the Veteran's representative an SOC.  
See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC.  The Board 
emphasizes, however, that to obtain appellate review of an issue 
not currently in appellate status, e.g., an initial compensable 
disability rating for the service-connected bilateral hearing 
loss, an appeal must be perfected by filing a Substantive Appeal, 
VA Form 9 or equivalent.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should send the Veteran and the Veteran's 
representative an SOC addressing the issue of 
entitlement to an initial compensable disability 
rating for bilateral hearing loss.  Along with the 
SOC, the RO must furnish to the Veteran and the 
Veteran's representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford the Veteran 
and the Veteran's representative the applicable 
time period for perfecting an appeal as to this 
issue. 

The Veteran and the Veteran's representative are 
hereby reminded that appellate consideration of the 
matter identified above, i.e., the issue of 
entitlement to an initial compensable disability 
rating for bilateral hearing loss, may be obtained 
only if a timely appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


